Citation Nr: 1820548	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss prior to February 4, 2017, and a rating in excess of 30 percent for bilateral hearing loss effective from February 4, 2017, to include the threshold matter of the propriety of the severance of service connection for left ear hearing loss prior to February 4, 2017.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision in which the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) granted service connection for left ear hearing loss and assigned a 0 percent (noncompensable) rating, effective July 7, 2010; and denied service connection for right ear hearing loss. 

In December 2016, the Board remanded this matter for further development.  Thereafter, in an August 2017 rating decision, the RO found that there was clear and unmistakable error (CUE) in the decision to grant service connection for left ear hearing loss, effective July 7, 2010, and severed service connection for left ear hearing loss from that date.  Additionally, in the August 2017 rating decision, the RO granted service connection for bilateral hearing loss, and assigned  an initial 30 percent rating, effective February 4, 2017.  Although the Veteran did not formally appeal the matter of the propriety of the severance of service connection for left ear hearing loss, he did express disagreement with that decision.  See September 2017 correspondence.  Whether the severance of service connection was proper is a threshold question that must be resolved, and an appeal in that matter is implicitly part and parcel of the appeal in the broader issue at hand; therefore, the issue has been characterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An August 2017 rating decision effectively severed service connection for left ear hearing loss from July 7, 2010, to February 4, 2017, on the basis of CUE; however, the RO's failure to comply with the requirements of procedural due process set forth in 38 C.F.R. § 3.105(d) renders the severance void ab initio.
2. Prior to February 4, 2017, the Veteran's left ear hearing loss did not manifest compensable audiometric test results.

3. From February 4, 2017, the Veteran's bilateral hearing loss has been manifested by audiometric test results corresponding to a numeric designation of Level V in his right ear and VII in his left ear.


CONCLUSIONS OF LAW

1. The severance of service connection for left ear hearing loss prior to February 4, 2017, is void ab initio; restoration of service connection is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.105(d), 3.303 (2017).

2. Effective prior to February 4, 2017, the criteria for an initial compensable rating for left ear hearing loss were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.85, Diagnostic Code 6100 (2017).

3. Effective from February 4, 2017, the criteria for an initial rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the increased rating issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in July 2010.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his increased rating claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in August 2010 and in February 2017.  With respect to claims for hearing loss, a VA audiologist must dictate objective test results and fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A review of the August 2010 and February 2017 VA examination reports reflect that this was completed.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained, and neither he nor his representative identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his increased rating claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's severance of service connection issue is addressed directly below.

II. Propriety of Severance of Service Connection

In a September 2010 rating decision, the RO granted service connection for left ear hearing loss, and assigned a 0 percent rating, effective July 7, 2010, and denied service connection for right ear hearing loss.  

In an August 2017 rating decision, the RO found that there was CUE in the decision to grant service connection for left ear hearing loss from July 7, 2010.  The RO explained that its earlier decision to award service connection was based on the findings from an August 2010 VA examination wherein the examiner diagnosed left ear mild sensorineural hearing loss, and opined that it was at least as likely as not related to the Veteran's military noise exposure.  However, the RO noted that a closer review of the August 2010 VA examination report showed that the audiological test results did not meet the criteria for left ear hearing loss by VA standards (38 C.F.R. § 3.385).  The RO further found that hearing impairment for VA purposes was not shown in either ear until a VA examination conducted on February 4, 2017, and therefore service connection for bilateral hearing loss (rated 30 percent) was awarded effective from that date.  The August 2017 rating decision had the effect of severing service connection for left ear hearing loss from July 7, 2010, to February 4, 2017.

Once service connection is granted, it can be severed only upon VA's showing that the rating decision granting service connection is clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2017); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action at his or her latest address of record, will be furnished detailed reasons for the contemplated action, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. §  3.105(d) (2017).

Under 38 C.F.R. § 3.105(i), written notice of a proposed severance action should also inform the beneficiary of his or her right to a pre-determination hearing, provided that a request for such a hearing is received within 30 days from the date of the notice. 

The Board additionally notes that service connection is protected when in effect for 10 or more years.  See 38 C.F.R. § 3.957 (2017).  However, this provision is not for application, as service connection for left ear hearing loss was in effect for less than 10 years.

Here, the Veteran was never issued a rating decision that proposed to sever service connection for his left ear hearing loss, effective prior to February 4, 2017.  Instead, the RO issued a rating decision that unilaterally severed service connection for the Veteran's left ear hearing loss from July 7, 2010, to February 4, 2017.  Thus, he was never given an opportunity to submit additional evidence to show that service connection should be maintained or of his right to request a pre-determination hearing.  

In light of this procedural history, the Board concludes that VA did not comply with the notification and due process requirements applicable to the severance of a service-connected disability under 38 C.F.R. § 3.105(d).  Therefore, the severance of service connection is found to be void ab initio and service connection for left ear hearing loss is restored from July 7, 2010, to February 4, 2017. 

III. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

1. Effective Prior to February 4, 2017

The Veteran essentially contends that effective prior to February 4, 2017, he should be entitled to a compensable rating for his service-connected left ear hearing loss, which has been rated under DC 6100.   

Review of the record shows that VA audiological results in August 2010 rendered results (average decibel thresholds for the four frequencies, and speech discrimination scores) that convert to level I hearing in the left ear, under Table VI of 38 C.F.R. § 4.85.  Since service connection had not been established for the Veteran's right ear hearing loss, his right ear hearing loss is assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f), subject to the provisions of 38 C.F.R. §§ 3.383(a)(3).  As these latter provisions only apply if a veteran is totally deaf in the non-service connected ear, the Veteran will be assigned a designation of I for his right ear hearing loss.  Entering these hearing levels into Table VII of 38 C.F.R. § 4.85 indicates that prior to February 4, 2017, the Veteran's hearing loss was 0 percent (noncompensable) under DC 6100. 

2. Effective From February 4, 2017

The Veteran contends that effective from February 4, 2017, he should be entitled to a rating in excess of 30 percent for his service-connected bilateral hearing loss, which has been rated under DC 6100.   

The Board notes that the most reliable and probative evidence of record consists of VA audiological test results in February 2017, which revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:  60, 70, 70, and 75, for an average of 69, and pure tone thresholds for the left ear, as follows:  80, 75, 80, and 85, for an average of 80.  Speech recognition scores using the Maryland CNC Test were 84 percent in the right ear and 80 percent in the left.

Evaluating the VA audiological test results from February 2017, when the pure tone threshold averages and the speech recognition scores for the ears are applied to Table VI, the numeric designation of hearing impairment for the right ear is level III, and for the left ear is level V.  When these numeric designations for the right and left ears from the February 2017 VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment, the percentage of disability for hearing impairment is 10 percent.  38 C.F.R. § 4.85, DC 6100. 

The Board also notes, however, that audiological findings from the 2017 VA examination show that both the right and left ears contained an exceptional pattern of hearing impairment, because the pure tone threshold at each of the four frequencies for each ear was 55 decibels or more.  38 C.F.R. § 4.86.  In considering Table VIA, the pure tone threshold average of 69, for the right ear, yields roman numeral "V", and the pure tone threshold average of 80, for the left ear, yields "VII".  Applying the "V" for the right ear and "VII" for the left ear to Table VII, results in a 30 percent rating.  38 C.F.R. §§ 4.85, 4.86. 

The Board acknowledges that during the February 2017 VA audiological evaluation, it was noted that the Veteran would not be able to hear without the help of hearing aids.  However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss has not at any point since February 4, 2017, met the standards for an initial rating in excess of 30 percent.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 30 percent for bilateral hearing loss, effective from February 4, 2017, must be denied.  38 U.S.C.. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

As severance of service connection for left ear hearing loss from July 7, 2010, to February 4, 2017, was improper, service connection for such disability is restored.

A compensable rating prior to February 4, 2017, for left ear hearing loss is denied.

A rating in excess of 30 percent from February 4, 2017, for bilateral hearing loss is denied.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


